 In the Matter of GIBBS GAS ENGINE COMPANYandJACKSONVILLEMETAL TRADES COUNCIL AFFILIATED WITH THE AMERICAN FEDERATIONOF LABORCaseNo. C-2173.-DecidedMay 19, 1942Jurisdiction:small boats construction and repairing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Dan M. Byrd, Jr.,for the Board.Mr. William W. GibbsandMr. John W. Donahoo,of Jacksonville,Fla., for the respondent.Mr. Marce Crawford,of Jacksonville, Fla., for the Union.Mr. Gerard J. Manack,ofcounselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the JacksonvilleMetal Trades Council, affiliated with the American Federation ofLabor, herein called the Union, the National Labor Relations Board,herein called the Board, by its Regional Director for the TenthRegion (Atlanta, Georgia),issued itscomplaint dated April 17, 1942,against Gibbs Gas Engine Company, herein called the respondent,alleging that the respondent had engagedin andwas, engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the NationalLaborRelationsAct, 49 Stat. 449, herein called the Act.Copies ofthe complaint, accompanied by notice of hearing, were duly servedupon the respondent and the Union.Concerning the unfair labor practices, the complaint alleged insubstance:' (1) that during August 1941 the respondent dischargedE. V. Spicer and thereafter refused to reinstate him, because of hisunion membership and activities; (2) that from on or about June 1,1941, and thereafter, the respondent advised its employees to with-draw from or to refuse to become affiliated with the Union, madestatements derogatory to the Union's leaders, advised, warned, andthreatened its employees to vote against the Union in, anelection41 N. L.R. B., No. 17.73 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDconducted by the Board on August 5, 1941,dominated and interferedwith the formation of the Defense Employees League on or aboutJune 30, 1941,and thereafter interfered with the administration ofand contributed support to the defense Employees League;(3) thaton or about September 8, 1941,the respondent discharged 37 namedemployees and thereafter refused to reinstate them, because of theirunion membership and 'activities;and (4)that by these acts therespondent interfered with, restrained,and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.On April 17, 1942, before a hearing was held, the respondent, theUnion, and representatives of the Board entered into a stipulation,subject to the approval of the Board, in settlement of the case.Thestipulation provides as follows :(1)Upon an Amended Charge duly filed by the Union, theNational Labor Relations Board, herein called the Board, byOscar S. Smith, Acting Regional Director for the Tenth Region,Atlanta, Georgia,asAgent for the Board,acting pursuant toauthority granted in Section 10 (b) of the National Labor Rela-tionsAct, herein called the Act, and acting pursuant to theBoard's Rules and Regulations,Series 2, as amended, issued aComplaint and Notice of Hearing on the 17th day of April, 1942.(2)The Respondent is a Florida corporation with its prin-cipal office in Jacksonville,Florida.In the past it has beenengaged in the construction and repair of small boats,both ofthe commercial and pleasure type, at its yards in Jacksonville,Florida.More recently,approximately95%of its business hasconsisted of the construction and conversion of boats for use bythe United States Government.(3)During its last fiscal year, the Respondent purchased rawmaterials, consisting of steel, lumber and assorted hardware, some60% of which is shipped to the Respondent's Jacksonville, Flor-ida, yards from states other than the State of Florida.Duringthe same period of time the gross receipts of the Respondentwere in excess of $200,000.(4)Respondent is engaged in commerce within the meaningof Section 2 (6) ofthe Act, andits operations affect commercewithin the meaning of Section 2(7) of the Act.(5)The Union is a labor organization within the meaning, ofSection 2(5) of the Act. Defense Employees League was alabor organization within the meaning of Section 2 (5) of theAct.(6)All parties hereto acknowledge service of the Complaint,Notice of Hearing and Amended Charge, and expressly waive GIBBS-,GAS ENGINE COMPANY75further pleadings and proceedings herein and the making offindings of fact and conclusions of law by the Board.(7) This stipulation, togetherwith the AmendedCharge, Com-plaint and Notice of Hearing thereon may-be filed with the ChiefTrial Examiner of the National Labor Relations Board, Wash-ington, D. C., and'when so filed shall constitute the record inthis case.(S)The parties waive any and all further proceedings asprovidedby the National Labor Relations Act and NationalLabor Relations Board Rules and Regulations,Series 2, asamended, and agreethat the Board may issue an order requiringthat the Respondent,its officers,agents, successors and assignsshall :1.Cease and desist from :(a)Dominating or interfering with the formation and ad-ministration of the Defense Employees League, or any_ otherlabor organization of its employees,or contributing financial orother support to the Defense Employees League, or any otherlabor organization of its employees.(b)Discouraging membershipin JacksonvilleMetal TradesCouncil affiliated with the American Federation of Labor or anyother labor organization of its employees,by inany manner dis-criminating in regard to their hire or tenure of employment orany other term or condition of employment,because of theirmembership in, activity in -behalf of,or sympathy toward anysuch labor organization;(c) In any other manner interfering with, restraining,or coerc-ing its employees in the exercise of their rights to self-organiza-tion, to form,join, or assist labor organizations,to bargaincollectivelythroughrepresentatives of their own choosing andto engage in concerted activities for the purpose of collectivebargaining and other mutual aid or protection as guaranteed inSection 7of the ActIT.Take the following affirmative action to effectuate the pur-poses of the Act :(a)Offer to the following named employees immediate andunconditional reinstatement to their former or substantiallyequivalent positions :W. B JoynerJoseph F. ScusselHerman HeflinCarlosWeaverLennie E. HowardJohnB. ScusselClydeF. StaffordD.W. HeflinW. D. BennettR. E. Newton 76DECISIONS OF NATIONAL LABOR'RELATIONS BOARDW. D. TrotterW. T. SmithW. C. JordanC.W. TempleW. H. MajorsC. E. JonesE. E. HeflinW. J. FortB. B. Sauls(b)Make whole the following named employees by payment toOscar S. Smith, Acting Regional Director of the National LaborRelations Board, Tenth Region, the sum of Nine Thousand FiveHundred Fifty ($9,550.00) Dollars, to be distributed by the saidOscar S. Smith, among the named employees, in such amountsas he shall determine in his sole discretion.W. B. JoynerHerman HeflinLennie E. HowardClyde F. StaffordW. D. BennettJoseph F. ScusselCarlosWeaverJohn B. ScusselD.W. HeflinR. E. NewtonW. D. TrotterW. T. SmithW. C JordanC.W. Temple-W. H. MajorsJ. D. HeadC. C. WolfE. B. MobleyLouis AdamsJ. C. RenfroeT. H. WilsonG. I. KellyM. F. WadeC. E. JonesE. E. HeflinW. J. FortB. B. SaulsJ. D. HeadC. C. WolfE. B. MobleyLouis AdamsJ. C RenfroeT. H. WilsonG. I. KellyM. F. WadeE. V. SpicerC. C. AshleyAllen Ashley(c)Post immediately in conspicuous places throughout itsJacksonville, Florida, yard, and maintain for a period of thirty(30) consecutive days from the date of posting, notices to itsemployees in the form attached hereto and marked appendix A.1(d)Notify the Regional Director for the Tenth Region withinten (10) days from the date of this order what steps the Re-spondent has taken to comply therewith.IT IS FURTHER ORDERED, that the complaint be, and it hereby is,dismissed insofar as it alleges that the respondent has discrim-inated in regards to the hire or tenure of employment of : W. R.'Appendix A' Is set forth at the end, and is herewith made a part,of this Decisionand Order. GIBBSGAS ENGINE COMPANY77Alderman, E. P. Peffly, C. Varnes, D. A. McKenzie, W. F. Locke,J. A. Dixon, and C. Neale.(9) In offering reinstatement' to the employees named in Sec-tion 8-II (a), above, respondent will notify the said employeesof its offers of reinstatement by registered mail, directed to thelast known address of each of the respective employees, and willthereafter hold open the offers of employment to the said em-ployees for a period of twelve (12) days following the date ofmailing of the registered letter to the said employees.The reg-istered letters to the said employees shall be mailed upon notice ofapproval of this Stipulation by the Board as set forth in Section11 hereafter, and the failure of any of said employees to reportready for work within said twelve (12) days shall relieve therespondent of any duty to employ the said employee so failingto report for work.(10) Upon application by the Board, the United States CircuitCourt of Appeals for the Fifth Circuit or any appropriate CircuitCourt of Appeals may enter its Decree enforcing the Order ofthe Board as set forth in Paragraph 8 above and all parties heretoexpressly waive all rights and privileges to receive further noticeof the filing of the application for the entry of such Decree, orto contest the entry of such Decree.(11)This stipulation is subject to the approval of the NationalLabor Relations Board.(12)This stipulation embodies the entire agreement, of theparties 'and there is no verbal agreement of any kind which varies,alters,or adds to this stipulation.(13)The Union hereby requestspermissionof Oscar S. Smith,Acting Regional Director, National Labor Relations Board, towithdraw certain charges and amended charges which it has here-tofore filed,, alleging that the respondent has violated Section8, (2), ofthe Act, in connection with the Shipworkers' Associa-tion, South Jacksonville, Chapter No. 1.(14)Nothing in this stipulation shall be construedas beingan admission on the part of the respondent (Company) that ithas'violated-the National Labor Relations Act as alleged in thecomplaint in these proceedingsor inany other matter.On April 27, 1942, the Board issued an order approving the stipu-lation,,making it a part of the record, and pursuant to Article II,Section 36, of National LaborRelationsBoard Rules and Regula-tions-Series 2, asamended, transferred the proceeding to the Boardfor the, purpose of entry of a Decision and, Order pursuant to theprovisions of the stipulation.,Upon the basis of the above stipulation and' theentire record inthe case, the Board makes the following : 78DECISIONSOF NATIONAL'LABOR RELATIONS BOARDFINDINGS ofFACTI.THE BUSINESS OF THERESPONDENTThe respondent, a Florida corporation, with its principal.office inJacksonville, Florida, is engaged in the construction and repair ofsmall boatsat itsJacksonville, Florida, yards.Recently, 95 percentof the respondent's businesshas consisted of the construction and con-version of boats for use by the United States Government.Duringthe past fiscal year, 60 percent of the raw materials used by therespondent were received from points outside the State of Florida.During this period, respondent's gross receipts exceeded $200,000.Asset forth in the stipulation above, the respondentconcedesthat it isengaged in commerce within the meaning of the Act.We find that the above-described operations constitutea continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact and stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Gibbs Gas Engine Company, its officers and agents :1.Cease and desist from :(a)Dominating or interfering with the formation and administra-,tion.of the Defense Employees League, or any other labor organiza-tion of its employees, or contributing financial or other support tothe Defense Employees League, or any, other labor organization ofits-employees.(b)Discouraging membership in Jacksonville Metal Trades Coun-cil affiliated with the American Federation of Labor or any -otherlabor organization of its employees, by in any manner discriminatingin regard to their hire or tenure of employment or any other-termor condition of employment, because of their membership 'in, activityin behalf of, or sympathy toward any such labor organization;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage, inconcerted activities for the purpose of collective bargaining and othermutual aid or protection as guaranteed in Section7 of the Act.2.Take the following affirmative action to effectuate the purposesof the Act :(a)Offer to the following named employees immediate and un-conditional reinstatement to their.former or substantially equivalentpositions : GIBBSW. B. 'JoynerHerman HeflinLennie E. HowardClyde F. StaffordW. D. BennettJoseph F. ScusselCarlos WeaverJohn B. Scussel -D. W. HeflinR. E. NewtonW. D. TrotterW. T. SmithW. C. JordanC.W. TempleGASENGINE, COMPANYW. H. MajorsC. E. JonesE. E. HeflinW. J. FortB. B. SaulsJ.D. HeadC. C. WolfE. B. MobleyLouis AdamsJ. C. RenfroeT. H. WilsonG. I. KellyM. F. Wade79,(b)'Make whole the following named employees by payment- toOscar S. Smith, Acting Regional Director of the National LaborRelations Board, Tenth Region, the sum of Nine Thousand FiveHundred Fifty ($9,550.00) Dollars, to be distributed by the saidOscar S. Smith, among the named employees, in such amounts as heshall determine in his sole discretion.W. B. -Joyner,C. E. JonesHerman HeflinE. E. HeflinLennie E. HowardW. J. FortClyde F. StaffordB. B. SaulsW: D. Bennett-J.D. HeadJoseph F. ScusselC. C. WolfCarlosWeaverE. B. MobleyJohn B. ScusselLouis AdamsD. W. HeflinJ. C. RenfroeR. E. NewtonT. H. WilsonW. D. TrotterG. I. KellyW. T. Smith-M. F. WadeW. C. JordanE. V. SpicerC.W. Temple- --C. C. AshleyW. H. MajorsAllen Ashley(c)Post immediately in conspicuous places throughout its Jack-sonville,Florida, yard, and maintain for a period of thirty (30)consecutive days from the date of posting, notices to its employees inthe form attached hereto and marked appendix A.(d)Notify the Regional Director for the Tenth Region within ten(10) days from the.date of this order what steps the Respondent hastaken to comply therewith. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHERORDERED, that the complaint be, and it hereby ,is, dis-missed insofar as it alleges that the respondent has discriminated inregards to the hire or tenure of employment of: W. R. Alderman,E. P. Peffly, C. Varnes, D. A. McKenzie, W. F. Locke, J. A. Dixon,and C. Neale.`APPENDIX "A"NOTICE TO ALL EMPLOYEESWHEREAS, the United States of America is at war, and it is theduty and desire of every citizen, organization and corporation of thiscountry to exert their unlimited efforts to the end that there be nointerruption in the steady flow of production of war materials ncces-sary and essential to the successful prosecution of the war, and theparties hereto believing that adjustment of these issues without fur-ther contest will aid in the achievement of those purposes; andWHEREAS, the Gibbs Gas Engine Company and the JacksonvilleMetal Trades Council, being of this conviction desire to amicablysettle all issues raised in the above captioned proceedings before the-National Labor Relations Board in the sincere hope that greatercooperation might exist between employer and employees.The Gibbs Gas Engine Company states that it will not:(a)Dominate or interfere with the formation and administra-tion of the Defense Employees League, or any other labor or-ganization of its employees, or contribute financial or othersupport to the Defense Employees League, or ony other labororganization of its employees.(b)Discouragemembership in Jacksonville Metal TradesCouncil affiliated with the American Federation of Labor or anyother labor organization of its employees, by in any manner dis-criminating in regard to their hire or tenure of employmentof any other term or condition of employment, because of theirmembership in, 'activity in behalf of, or sympathy toward anysuch labor organization.(c) In any other manner interfere with, restrain, or coerce itsemployees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing and toengage in concerted activities for the purpose of collective bar-gaining and other mutual, aid or protection as guaranteed inSection 7 of the Act.Gibbs Gas Engine Company further states that it will :(a)Offer to the following named employees immediate and un-conditional reinstatement to their former or substantially equivalentpositions :I GIBBS GASENGINE COMPANYW. B. JoynerHerman HeflinLennie E. HowardClyde F. StaffordW. D. BennettJoseph F. ScusselCarlos WeaverJohn B. ScusselD. W. HeflinR. E. NewtonW. D. TrotterW. T. SmithW. C. JordanC.W. TempleW. H. MajorsC. E. JonesE. E. HeflinW. J. FortB. B. SaulsJ.D. HeadC. C. WolfE. B. MobleyLouis AdamsJ. C. RenfroeT. H. WilsonG. I. KellyM. F. Wade81(b)Make whole the following named employees by payment toOscar S. Smith, Acting Regional Director of the National L b,)rRelations Board, Tenth Region, the sum of Nine Thousand FiveHundred Fifty ($9,550.00) Dollars, to be distributed by the saidOscar S. Smith, among the named employees, in such amounts ashe shall determine in his sole discretion :W. B. Joyner , ,C. E. JonesHerman HeflinE. E. HeflinLennie E. HowardW. J. FortClyde F. StaffordB. B. SaulsW. D. BennettJ. D. HeadJoseph F. ScusselC. C. WolfCarlosWeaverE. B. MobleyJohn B. ScusselLouis AdamsD. W. HeflinJ. C. RenfroeR. E. NewtonT. H. WilsonW. D. TrotterG. I. KellyW. T. SmithM. F. WadeW. C. JordanE. V. SpicerC.W. TempleC. C. AshbyW. H. MajorsAllen AshleyThe Gibbs Gas Engine Company further states that :The Employees of Gibbs Gas Engine Company are free to be-come or remain members of Jacksonville Metal Trades Council,or any other labor organization, and the company will not dis-criminate against any employee because of membership or activityin that organization or any other labor organization.GIBBS GAS ENGINE COMPANY.By ----------------------------463882-42-vol. 41-6